Citation Nr: 0933732	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD) with depressive 
disorder.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

FINDING OF FACT

The Veteran's PTSD with depressive disorder is productive of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD with depressive disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in February 2007.  Notice pursuant 
to the requirements of Vazquez was sent in September 2008.  
These letters included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected him.  They also informed the Veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf and provided appropriate notice with respect to the 
effective-date element of the claim.  They also provided the 
specific criteria for rating the disability.

Although adequate notice was not provided until after the 
initial adjudication of the Veteran's claim, the Board finds 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the receipt of all 
pertinent evidence, the originating agency readjudicated the 
claim.  There is no reason to believe the ultimate decisions 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also notes the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent Social Security, VA and private medical records 
have been obtained.  The Veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 70 percent rating is warranted PTSD with depressive 
disorder productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD with depressive disorder.  The Board 
has found nothing in the historical record that would lead to 
the conclusion the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for 
PTSD in a February 2002 rating decision.  The disability was 
assigned a 50 percent rating at that time.  The Veteran filed 
the instant claim for an increase in January 2007, alleging 
his PTSD symptomatology had increased in severity.  The May 
2007 decision here on appeal maintained the 50 percent 
disability rating; however, during the course of the 
Veteran's appeal in April 2008, the RO increased the 
disability rating to 70 percent, effective January 8, 2007.  
The Board notes that in November 2008, the Veteran was 
granted a total rating based upon individual unemployability 
(TDIU) due to his service-connected PTSD and depressive 
disorder condition.

The evidence of record from the period on appeal consists of 
records from Dr. EWH of the Goldsboro Psychiatric Clinic from 
2007 and 2008.  These records, including a January 2007 
examination, patient assessment evaluations from 2007 and 
2008, and a statement from Dr. EWH, indicate the Veteran 
suffered from symptoms such as nightmares, panic attacks, 
flashbacks, intrusive thoughts, exaggerated startle response, 
and hypervigilance.  These records also indicate the Veteran 
experienced auditory hallucinations a few times per week, 
including hearing his name being called, vehicles driving up 
to his house, and various noises around the home.  He also 
claimed he saw shadows moving out of the corner of his eye a 
few times per week.  Other symptoms included depression, 
anger and agitation, and memory impairment.  In January 2007, 
it was noted the Veteran worked as a painter, but the 
examiner found that the Veteran's PTSD caused moderate 
impairment in his ability to sustain social and work 
relationships.  In a July 2007 statement, Dr. EWH assigned a 
Global Assessment of Functioning (GAF) score of 40.

The Veteran was also afforded a VA examination in February 
2007.  At that time, the Veteran reported he slept only 4 
hours per night and experienced symptoms such as increased 
startle response, hypervigilance, nightmares, flashbacks, 
avoidance of crowds, and difficulties with irritability and 
depression.  The examiner observed no significant thought 
disorder or lack of orientation, but he noted the Veteran had 
limited insight and judgment.  With regard to employment, the 
Veteran indicated he last worked full-time approximately 3 to 
4 months prior to the examination and could not work due to 
his PTSD symptoms and nervousness.  As for social 
relationships, the Veteran revealed he lived with his wife 
and did not socialize much outside of his own family, and he 
did not indicate he participated in any ongoing activities.  
The examiner found the Veteran would have difficulty 
maintaining this level of occupational functioning as a part-
time employee.  A GAF score of 40 was assigned.  

The Veteran was also examined with regard to his Social 
Security disability determination in February 2008.  During 
the examination, the Veteran revealed he had not worked since 
July 2007 due to additional difficulties in getting along 
with his peers and coworkers.  His symptoms included bad 
dreams, suicidal thoughts, frequent awakening during the 
night, anxiety, crying spells, isolation, sadness, and 
hearing voices.  The examiner did note, however, that the 
Veteran had good hygiene, grooming, and eye contact, and that 
his thought content was unremarkable.  The Veteran's memory 
for recent and remote events was reported as good.  A GAF 
score of 47 was assigned.  The examiner found the Veteran 
would have significant difficulty performing a simple 
routine, repetitive task while maintaining persistence, 
concentration, and pace.  She also opined that the Veteran 
would likely have difficulty interacting with peers and 
responding appropriately to supervision.

VA outpatient treatment records from 2009 also track the 
Veteran's PTSD symptomatology.  In January 2009, it was noted 
the Veteran had constant intrusive thoughts, as well as 
difficulty concentrating and significant irritability.  He 
also indicated he occasionally felt hopeless, had a poor 
memory.  In March 2009 the Veteran reported he continued to 
avoid reminders of his war experiences, tended to isolate 
himself, and experienced hyperarousal.  He also reported he 
saw shadows and heard voices calling his name.  The Veteran 
also endorsed other symptoms such as low energy and 
difficulty concentrating. 

After careful consideration, the Board has determined the 
impairment from the Veteran's PTSD and depressive disorder 
more nearly approximates the deficiencies in most areas, most 
closely approximating the current 70 percent rating.  The 
medical evidence of record demonstrates the Veteran 
experiences severe social impairment with difficulty in 
maintaining most relationships outside of his family, as well 
as significant occupational impairment.  Various medical 
reports also revealed that the Veteran experiences 
vulnerability to frequent panic attacks and nightmares, 
severe depression, and occasional suicidal thoughts.

The evidence of record does not show the impairment from the 
Veteran's PTSD with depressive disorder more nearly 
approximates the total impairment required for a 100 percent 
rating.  There is no evidence of gross impairment of thought 
processes, disorientation to time or place, or of any related 
symptoms associated with a 100 percent rating.  While various 
reports indicate the Veteran suffers from some auditory and 
visual hallucinations a few times per week, the evidence does 
not demonstrate that these hallucinations rise to the 
persistent and severe level required of a 100 percent rating.  
As for social functioning, the record reflects the Veteran 
lives with his wife and still maintains some relationship 
with his children.  Thus, the evidence does not establish 
total social impairment.

As noted above, the Veteran was assigned GAF scores ranging 
from 40 to 47 for his psychiatric condition.  The GAF score 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The examiners' assignment of GAF 
scores of 40 and 47, indicating serious social and 
occupational impairment, is consistent with the Board's 
decision to maintain 70 percent rating.  However, the 
examiners' assessments do not support the presence of total 
social and industrial impairment.  

Accordingly, the Board must conclude that a higher rating for 
the Veteran's PTSD and depressive disorder is not warranted.  
In reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 70 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for PTSD is denied.




____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


